The Supreme Court affirmed the judgment of the Common Pleas on May 14th, 1883, in the following opinion,
Per Curiam:
The facts found show this mortgage was purchased in good faith and for a lawful purpose. Without any payment by the plaintiffs in error of the proportion of the mortgage which they ought to pay we discover no reason why the land shall not remain bound thereby. When they invoke the aid of an equitable principle they must themselves submit to the application of the same principle.
Judgment affirmed.